Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received June 13, 20222. Claims have not been amended, added or canceled. Therefore, claims 1, 3-8, 10-15 and 17-22 pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the 35 USC § 101, rejections set forth in the previous office action dated May 22, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 8 and 15 are directed to a system for calculating an edible score, including retrieve, a performance profile relating to a user; determine, an edible of interest; receive, nourishment information relating to the edible of interest; generate, an output an edible score; and display, the edible score. The claim(s) recite(s) utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result.
The limitations of utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of Certain Methods Of Organizing Human Activity, such as concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “processor” language, “processing” in the context of this claim encompasses the user manually analyzing  data to determine a score form resource data. Similarly, generating a plurality of results based on the plurality of scores, under its broadest reasonable interpretation, covers performance by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server” to perform all of the utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result steps. The “a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server). Claim 8 has additional limitations (i.e., a memory to store instructions; a processor particularly programmed to implement a score prediction engine including a neural network of a trained machine learning model and a resource composition score engine; an output generator; interaction via an interface device; a scheduling server). Claim 15 has additional limitations (i.e., a memory; interaction via an interface device; a scheduling server). Looking to the specification, these components are described at a high level of generality (¶ 127; As mentioned above, the example processes of FIGS. 12-16 can be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 3-7, 10-14 and 17-22 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 3-8, 10-15 and 17-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed June 13, 20222 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claim 1 sets forth an apparatus including, inter alia, a processor and a memory, the processor to implement at least a score prediction engine including a neural network and a resource composition score engine, and an output generator. Claim 1 does not set forth a mental process as alleged in the Office Action. For example, like the patent eligible claim of Example 39 provided by the USPTO, claim 1 presented herein does not recite a mental process that can be practically performed in the human mind. Instead, claim 1 sets forth a particular processor and memory instantiating a particular training, deployment, and use of a neural network and a machine learning model (resource composition score model) driving a resource composition score engine and including a feedback loop to use a plurality of resource composition scores generated using the model to update the training data to train and deploy an updated model. Such an apparatus is not a mental process that can be performed in the human mind.
Applicant asserts that the Examiner’s abstract idea rejection does not take into account the intrinsic evidence of the specification. In CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358 (Fed. Cir. 2020), the court specifically used intrinsic evidence from the written description to hold that patent claims were eligible and constrained to a specific means for improving a specific area of technology. Applicant submits that similarly herein, the intrinsic evidence of use is clear from the Figures and Specification that the claims herein are improved technology for resource ranking and scheduling. In this CardioNet case, the district court specifically errored because it disregarded the written description’s recitation of advantages of the claimed invention and had an incorrect assumption that the claims were directed to automating known techniques. Applicant respectfully submits the current abstract idea rejections include similar errors, and believes the claims to be directed towards eligible subject matter.
The claimed subject matter implements practical solutions by using technology to train and deploy a resource composition score model using a neural network and then use that model to provide an output that interacts with another device and adjusts a scheduling server, wherein the plurality of resource composition scores are used to update the training data to train an updated model. Paragraph [0086], for example, describes operation of the particular neural network to test various resource permutations and determine best permutation of resources and the associated score to output as the scoring model. Training of the neural network is further described with respect to FIG. 13 and paragraphs [0137]-[0141].
In conclusion, no mental process is set forth in the pending claims, and none of the pending claims are capable of being performed in the human mind. For example, no human mind is capable of providing a neural network to train a resource composition score model formed of a trained machine learning model. No human mind 1s able to predict scores and associated compositions using the trained resource composition score model. No human mind can provide an interface to interact with digital technology including a first device and a scheduling server. Further, claims 1, 3-8, 10-15, and 17-22 including the training and deployment of a resource composition score model formed of a trained machine learning model, the machine learning model trained using a neural network and training data formed from outcome scores and satisfaction scores of prior resource compositions, wherein a plurality of resource composition scores generated using the resource composition score model are used to update the training data to train an updated model. As set forth in claim 1, the trained machine learning model is generated based on permutations of the prior resource compositions and associated scores. For at least these reasons, claims 1, 3-8, 10-15, and 17-22 set forth patent eligible subject matter under 35 U.S.C. § 101.
In response to argument (1), Examiner respectfully agrees. The Office Action dated May 27, 2022 explicitly states in the 35 U.S.C. § 101 rejection that, “The limitations of utilizing at least one of outcome scores and satisfaction scores, a resource composition score model formed; utilize the resource composition score developed to at least; process, triggered by a scheduling event, data to determine a score for a previous resource composition, the previous resource composition including a first combination of healthcare resources over time for a healthcare facility; and predict, using the resource composition score, a plurality of resource composition scores associated with a plurality of proposed resource compositions, the plurality of proposed resource compositions different from the previous resource composition; and generate a plurality of results based on the plurality of resource composition scores and associated proposed resource compositions; select a result from the plurality of results, the selection based upon the plurality of resource composition scores, the result including at least one of a resource schedule, a resource substitution, or a resource ranking; output the result; receiving an input and accepting the result or modifying the result; and in response to receiving the input, propagate at least one of the accepted result or the modified result; when the result includes the resource schedule, configure a first property of the scheduling with the result; when the result includes the resource substitution, reconfigure the first property of the scheduling with the result; and when the result includes the resource ranking, configure a second property of the scheduling with the result, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity such as concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components.”
Other arguments merely rehash issues addressed in the Non-Final Rejection mailed May 22, 2022, and incorporated herein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No.: US 20150317337 A1 to Edgar; The present disclosure relates to knowledge-driven analytics, and more particularly to systems, methods and computer program products to provide actionable information and drive next course(s) of action through knowledge-driven analytics.
Patent No.: US 10783998 B1 to Perlin et al.; A system of one or more computers can be configured to perform particular operations or actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions.  In a first example, a system, includes: a memory configured to store computer-executable instructions; and a processor configured to access the memory to execute the computer-executable instructions to perform operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626